DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a processing module,” “an extraction unit,” “a selection unit,” “a switching unit.” in claims 1 and 6; “the switching unit.” in claim 2; “the processing module.” in claim 5 and “the processing module” in claims 10-14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Figure 6 depicts an SDTM server and its modules; paragraph [0053] describes the controller implementing the processing module, the input candidate module, the input quality check module, and the session control module; paragraphs [0054]-[0058] and [0064], [0073]-[0076] disclose functionalities/operations performed by each of the modules.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

As for claims 2-5 and 9-14, these claims are dependent claims of claim 1, the claims are also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hubauer et al. (US 2020/0142390), hereinafter Hubauer.

As for claim 1, Hubauer teaches a session control apparatus for controlling a session between a processing module and a device that outputs input data to the processing module (paragraph [0036] describes a monitoring apparatus receives sensor data from sensors and the received sensor data are provided at an evaluation device).
the processing module being configured to generate, based on at least one piece of the input data, output data different from the at least one piece of input data (paragraph [0036] describes the received sensor data is provided to an evaluation device which compares the received sensor data with threshold values, the results indicate a malfunction),
the processing module having a defined condition regarding a quality of the input
data (paragraph [0036] describes an upper and a lower threshold values are used to evaluate the received sensor data),

an extraction unit configured to extract a plurality of candidates of devices (paragraph [0038] describe the evaluation device ascertains a list of candidates of sensors); 
a selection unit configured to select at least one device from the plurality of candidates of devices (paragraph [0046] describes at  least one sensor is selected after a similarity value has been calculated); and
a switching unit configured to switch the device that outputs the input data to the processing module to the at least one device selected by the selection unit (paragraph [0046] describes the selected sensor’s data are used for calculating possible virtual sensor data for the faulty sensor and the sensor data of a sensor that is still functional is used to calculate the virtual sensor data for the faulty sensor, thus, the faulty sensor is replaced with a sensor that is still functional),
wherein each of the plurality of candidates of devices outputs input data satisfying the condition (paragraph [0036] describes the sensor data received from the candidates are evaluated  by comparing the received data with threshold values and the results indicate whether the data exceed and/or fall below the predefined threshold values).

As for claim 2,  Hubauer teaches wherein the switching unit switches, when the input data input into the processing module fails to satisfy the condition, the device that outputs the input data to the processing module to the at least one device selected by 

As for claim 3, Hubauer teaches wherein the devices comprise sensors (paragraph [0032] describes sensors), and the input data comprises sensing data generated by the sensors (paragraph [0032] describes the sensors provide sensor data corresponding to monitored parameters).

As for claim 4, Hubauer teaches wherein the processing module generates the output data based on a plurality of pieces of the input data (paragraph [0033] describes the monitoring apparatus receives the sensor data from the sensors and if a fault occurs in a sensor, the monitoring apparatus reconstructs the sensor data for the faulty sensor and provides virtual sensor data for it).

As for claim 5, Hubauer teaches wherein the processing module and the device that outputs input data to the processing module form a virtual sensor (paragraphs [0033] and [0035] describe when the device is a faulty one, the evaluation module reconstructs the sensor data of the faulty sensor and provides virtual sensor data for it, the virtual sensor data are calculated from the sensor data of other sensors, thus the sensors whose data  replace the faulty sensor’s data becomes a virtual sensor(s)).

As for claim 6, Hubauer teaches a session control apparatus for controlling a session between a processing module and a storage storing a data set to be input into 
the session control apparatus (Fig. 2, apparatus 2; paragraph [0036] describes an apparatus and its components, each component performs specific functions), comprising:
an extraction unit configured to extract a plurality of data set candidates (paragraph [0038] describe the evaluation device ascertains a list of candidates of sensors); 
a selection unit configured to select at least one data set from the plurality of data set candidates (paragraph [0046] describes at  least one sensor is selected); and
a switching unit configured to switch the data set to be input into the processing module to the at least one data set selected by the selection unit (paragraph [0046] describes the selected sensor’s data are used for calculating possible virtual sensor data for the faulty sensor and the sensor data of a sensor that is still functional is used 
wherein data included in each of the plurality of data set candidates satisfies the condition (paragraph [0036] describes the sensor data received from the candidates are evaluated  by comparing the received data with threshold values and the results indicate whether the data exceed and/or fall below the predefined threshold values).

As for claim 7, Hubauer teaches a session control method for controlling a session between a processing module and a device that outputs input data to the processing module (paragraph [0036] describes a monitoring apparatus receives sensor data from sensors and the received sensor data are provided at an evaluation device),
the processing module being configured to generate, based on at least one piece of the input data, output data different from the at least one piece of input data (paragraph [0036] describes the received sensor data is provided to an evaluation device which compares the received sensor data with threshold values, the results indicate a malfunction),
the processing module having a defined condition regarding a quality of the input
data (paragraph [0036] describes an upper and a lower threshold values are used to evaluate the received sensor data), the session control method, comprising: 
extracting a plurality of candidates of devices (paragraph [0038] describes the evaluation device ascertains a list of candidates of sensors);
selecting at least one device from the plurality of candidates of devices (paragraph [0046] describes at  least one sensor is selected); and

wherein each of the plurality of candidates of devices outputs input data satisfying the condition (paragraph [0036] describes the sensor data received from the candidates are evaluated  by comparing the received data with threshold values and the results indicate whether the data exceed and/or fall below the predefined threshold values).

As for claim 8, the claim lists all the same elements of claim 1.   Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 1.

As for claim 9, Hubauer teaches wherein the devices comprise sensors (paragraph [0032] describes sensors), and the input data comprises sensing data generated by the sensors (paragraph [0032] describes the sensors provide sensor data corresponding to monitored parameters).

As for claim 10, Hubauer teaches wherein the processing module generates the output data based on a plurality of pieces of the input data (paragraph [0033] describes the monitoring apparatus receives the sensor data from the sensors and if a fault occurs 

As for claim 11, Hubauer teaches wherein the processing module and the device that outputs input data to the processing module form a virtual sensor (paragraphs [0033] and [0035] describe when the device is a faulty one, the evaluation module reconstructs the sensor data of the faulty sensor and provides virtual sensor data for it, the virtual sensor data are calculated from the sensor data of other sensors, thus the sensors whose data  replace the faulty sensor’s data becomes a virtual sensor(s)).

As for claim 12, Hubauer teaches wherein the processing module generates the output data based on a plurality of pieces of the input data (paragraph [0033] describes the monitoring apparatus receives the sensor data from the sensors and if a fault occurs in a sensor, the monitoring apparatus reconstructs the sensor data for the faulty sensor and provides virtual sensor data for it).

As for claim 13, Hubauer teaches wherein the processing module and the device that outputs input data to the processing module form a virtual sensor (paragraphs [0033] and [0035] describe when the device is a faulty one, the evaluation module reconstructs the sensor data of the faulty sensor and provides virtual sensor data for it, the virtual sensor data are calculated from the sensor data of other sensors, thus the sensors whose data  replace the faulty sensor’s data becomes a virtual sensor(s)).

.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Gards et al. (US 2018/0003572) teach methods for monitoring temperature sensitive products
Gentry (US 9,944,404 B1) teaches prognostic failure detection system
Shaw (US 2016/0048399) teach orchestrated sensor set

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459